Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on March 18, 2021 is acknowledged. Claims 8-9 have been canceled and new claims 19-21 have been added. Claims 1-7 and 10-21 are under examination in the instant office action. 
Applicants' arguments and declaration, filed on March 18, 2021, have been fully considered but they are moot in view of new grounds of rejection, which are necessitated by the amendments (new limitations of “formulated as a suspension”, “essentially free of water, and free of ethanol; and new claims).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 
	 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0244177 in view of US2013/0266652 in further view of US2003/0018044 (cited in the IDS filed on 9/23/2019) as evidenced by US 2010/0310476.
US2012/0244177 teaches a method of treating keratoconjunctivitis sicca (also known as dry eye disease or dysfunctional tear syndrome) comprising administering a pharmaceutical composition comprising a macrolide immunosuppressant such as tacrolimus and a liquid vehicle including one or more semifluorinated alkanes (SFAs) topically into the eye (abstract, [0001], 
US2012/0244177 teaches that the semifluorinated alkane is a compound of the formula F(CF2)n(CH2)mH wherein n and m are integers independently selected from the range of 3 to 20 ([0045]). US2012/0244177 further teaches that preferred SFAs include in particular the compounds F4H5, F4H6, F6H4, F6Hb, F6H8, and F6H10 and presently most preferred for carrying out the invention are F4H5, F6H6 and F6H8 ([0046] and [0047]).
US2012/0244177 teaches that the composition is formulated as a clear solution, or the composition may also be designed as a suspension or emulsion ([0064]).
US2012/0244177 specifically discloses exemplary solutions comprising 2.5 mg of tacrolimus dissolved in 5 mL (0.05%w/v) of a liquid vehicle consisting of F6H8 (99 wt.-%), and ethanol (1 wt.-%) or  F4H5 (99 wt.-%), which are filled into sterile vials (container) (Examples 12-13). The composition is free of water.
US2012/0244177 specifically discloses a pharmaceutical kit comprising the composition and a container holding the composition, wherein the container has a dispensing means adapted for topically administering the composition to the eye of a patient (ophthalmic tissue), including lacrimal sac ([0038], [0075] and claim 15). 
In addition, US2012/0244177 teaches that SFAs are particularly suitable as carriers, vehicles or excipients in ophthalmic compositions for topical administration because SFA's are capable of dissolving many poorly water-soluble compounds which are of interest in ophthalmology and they are unexpectedly well-tolerated by the eye, as shown in preclinical testing. Furthermore, it teaches that compared to oily carriers or vehicles in ophthalmic compositions for topical use, SFAs exhibit a refractive index which is much better compatible 
US2012/0244177 does not specifically disclose an embodiment of a suspension comprising tacrolimus and F6H8 which is essentially free of water as amended.
US2013/0266652 teaches novel pharmaceutical compositions based on semifluorinated alkanes (SFAs) which are useful as carriers for a broad range of active ingredients wherein preferred active ingredients include poorly water-soluble and/or hydrolytically sensitive drug substances (abstract and [0024]). US2013/0266652 further teaches topical ophthalmic delivery, while not highly efficient in absolute terms, is still relatively effective for many small molecular drugs, and acceptable to patients in terms of convenience and while most of the eye drop formulations are aqueous solutions, the properties of certain drug substances, in particular in terms of solubility and/or hydrolytic instability, present substantial challenges for this type of formulation, so that ophthalmic suspensions remain to be an important alternative to solutions ([0012]). US2013/0266652 further teaches that the compositions formulated as suspensions are capable of releasing the drug slowly over an extended period of time ([0018]).  US2013/0266652 further teaches that it may be useful to combine SFA's in order to achieve a particular target property such as a certain density or viscosity and if a mixture of SFA's is used, it is furthermore 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-less suspension comprising tacrolimus and F6H8 because US2012/0244177 already suggests that the composition can be formulated as a suspension as an alternative to a solution (see [0064]) and specifically discloses example comprising 2.5 mg of tacrolimus dissolved in 5 mL (0.05%w/v) of a liquid vehicle consisting of F6H8 (99 wt.-%), and ethanol (1 wt.-%) which is free of water. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to envisage the same composition comprising tacrolimus and F6H8 (99 wt.-%) which is formulated as a suspension and free of water since it has been already suggested and motivated by the prior art. Also, US2013/0266652 teaches that based on the properties of certain drug substances, in particular in terms of solubility and/or hydrolytic instability, ophthalmic suspensions remain to be an important alternative to solutions  and specifically discloses non-aqueous suspension comprising an active ingredient and F6H8 for topical administration to eye. In addition, tacrolimus was known to be prone to hydrolysis and benefit from waterless composition as evidenced by US2010/0310476 ([0420]). Thus, one of ordinary skill in the art would have been 
As to claim 14, which is amended to recite “the composition is essentially free of ethanol, US2012/0244177 teaches that depending on the active ingredient, its dose and the SFA or mixture of SFA's is selected as carrier and it may be useful to add another liquid excipient such as organic solvent (e.g., ethanol) in order to ensure that the active compound can be incorporated in completely dissolved form ([0066] and [0068]). Also, US2013/80266652 specifically disclose a suspension can be prepared with SFA such as F6H8 only without ethanol.  Based on these teachings, one of ordinary skill in the art would have recognized that ethanol is an optional carrier to dissolve the active ingredient, thus when the suspension is intended formulation, the optional carrier may not be necessary and the composition could be prepared without ethanol.
Also, US2012/0244177 does not specifically disclose treating intraocular inflammatory eye diseases such as uveitis, retinal inflammation, scleritis or optic neuritis. 
However, tacrolimus as a macrolide immunosuppressant was already known to be useful in the topical application for treating disease such as dry eye disease as well as other ocular diseases such as uveitis, scleritis, neuritis, and retinopathy, retinitis pigmentosa (retinal inflammation) as evidenced by US 2003/0018044 (abstract, [0009], [0016],  [0027], and claim 1-3). US 2003/0018044 teaches that the composition may be administered topically as eye drops ([0011] and [0017]). US 2003/0018044 further teaches that to treat uveitis, tacrolimus is preferably injected subconjuctivally at a dose in the range of about 1 ng/ml to about 50 µg/ml, or intravitreally at a dose of about 1µg/0.1 ml to about 1000 µg/0.1 ml, preferably about 50 µg/0.1 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tacrolimus composition for treating other inflammatory eye diseases such as uveitis, retinal inflammation, scleritis, or optic neuritis because topical application of tacrolimus composition was already known to be useful for treating those intraocular inflammatory diseases as well as dry eye disease as evidenced by US 2003/0018044. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the ophthalmic composition of US2012/0244177 comprising tacrolimus in a liquid vehicle comprising SFAs would also effective for treating other intraocular inflammatory diseases such as uveitis, scleritis, neuritis, retinopathy, and retinitis pigmentosa as taught by US 2003/0018044 while having advantages of using SFAs as a liquid vehicle (e.g. causing little or no blurring, remarkable wetting and spreading behavior, and a capability of forming a very small droplets which should lead to a substantially increased dosing reliability and reproducibility, thus enhancing the safety and effectiveness of the therapy) compared to ophthalmic compositions using other oily carriers or vehicles as taught by US2012/0244177. 
As to the claim 5, while US 2003/0018044 dose not specifically mention that uveitis is anterior, intermediate or posterior uveitis, one of ordinary skill in the art would have reasonably expected that uveitis encompasses subtype of uveitis including anterior, intermediate or posterior uveitis and the same composition would be effective for those subtypes of uveitis in the absence of evidence to the contrary. 
As to the claim 10, US2012/0244177 also teaches that SFAs appear to form very small droplets when dispensed from a dropper such as an eye dropper and it is believed that the small 
As to claims 12-13, it was already known in the art that both topical corticosteroids and topical non-steroidal anti-inflammatory (NSAID) compounds have been proposed as the treatment options as evidence by US2012/0244177 ([0017]).  Thus, it would have been obvious to use the tacrolimus suspension as an alternative first line treatment or for patients who was treated with steroid as the first line treatment because corticosteroids are generally recommended only for short-term use and in the long term, they may cause or support the development of ocular infections, glaucoma, and cataracts as evidenced by US2012/0244177 ([0018]).
As to claim 11, the prior art does not specifically disclose the application frequency. It would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to optimize the application frequency as needed basis.  Typically, a physician will determine the actual dosage and frequency which will be most suitable for an individual patient and it will depend on a variety of factors including the activity of the specific compound 
In addition, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
		Response to Applicant’s argument
		Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
		First, Applicants stated that the Examiner concedes that Theisinger does not teach any intraocular administration of macrolide immunosuppressants. However, the Examiner did not make such statement. In fact, the Examiner only states that Theisinger disclose treating intraocular inflammatory eye diseases such as uveitis, retinal inflammation, scleritis or optic neuritis. Also, it should be noted that the claimed method is not limited to intraocular administration but encompasses topically administering to the eye, eye lid, eye sac, eye surface, or to an ophthalmic tissue.
	As to the alleged unexpected results, it is noted that it is applicant's burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). .

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0244177 in view of US2013/0266652 as evidenced by US 2010/0310476.
US2012/0244177 teaches a pharmaceutical composition comprising a macrolide immunosuppressant such as tacrolimus and a liquid vehicle including one or more semifluorinated alkanes (SFAs) topically into the eye for treating keratoconjunctivitis sicca (also known as dry eye disease or dysfunctional tear syndrome) (abstract, [0001], [0006], [0007], [0024], [0042], claims 1 and 15).
US2012/0244177 teaches that the semifluorinated alkane is a compound of the formula F(CF2)n(CH2)mH wherein n and m are integers independently selected from the range of 3 to 20 ([0045]). US2012/0244177 further teaches that preferred SFAs include in particular the F6H8 ([0046] and [0047]).
US2012/0244177 teaches that the composition is formulated as a clear solution, or the composition may also be designed as a suspension or emulsion ([0064]).
US2012/0244177 specifically discloses exemplary solutions comprising 2.5 mg of tacrolimus dissolved in 5 mL (0.05%w/v) of a liquid vehicle consisting of F6H8 (99 wt.-%), and ethanol (1 wt.-%) or  F4H5 (99 wt.-%), which are filled into sterile vials (container) (Examples 12-13). The composition is free of water.
US2012/0244177 specifically discloses a pharmaceutical kit comprising the composition and a container holding the composition, wherein the container has a dispensing means adapted for topically administering the composition to the eye of a patient (ophthalmic tissue), including lacrimal sac ([0038], [0075] and claim 15). 
In addition, US2012/0244177 teaches that SFAs are particularly suitable as carriers, vehicles or excipients in ophthalmic compositions for topical administration because SFA's are capable of dissolving many poorly water-soluble compounds which are of interest in ophthalmology and they are unexpectedly well-tolerated by the eye, as shown in preclinical testing. Furthermore, it teaches that compared to oily carriers or vehicles in ophthalmic compositions for topical use, SFAs exhibit a refractive index which is much better compatible with the aim of a minimally affected vision; a remarkable wetting and spreading behavior; and a capability of forming a very small droplets which should lead to a substantially increased dosing reliability and reproducibility, thus enhancing the safety and effectiveness of the therapy; it is possible to formulate an ophthalmic composition which delivers an active compound efficiently to the eye in such a way that the liquid vehicles is subsequently eliminated via evaporation; and 
US2012/0244177 does not specifically disclose an embodiment of a suspension comprising tacrolimus and F6H8 which is essentially free of water while the prior art already suggests that the composition is formulated as a suspension as an alternative to a solution (see [0064]). 
US2013/0266652 teaches novel pharmaceutical compositions based on semifluorinated alkanes which are useful as carriers for a broad range of active ingredients wherein preferred active ingredients include poorly water-soluble and/or hydrolytically sensitive drug substances (abstract and [0024]). US2013/0266652 further teaches topical ophthalmic delivery, while not highly efficient in absolute terms, is still relatively effective for many small molecular drugs, and acceptable to patients in terms of convenience and while most of the eye drop formulations are aqueous solutions, the properties of certain drug substances, in particular in terms of solubility and/or hydrolytic instability, present substantial challenges for this type of formulation, so that ophthalmic suspensions remain to be an important alternative to solutions ([0012]). US2013/0266652 further teaches that the compositions formulated as suspensions are capable of releasing the drug slowly over an extended period of time ([0018]).  US2013/0266652 further teaches that it may be useful to combine SFA's in order to achieve a particular target property such as a certain density or viscosity and if a mixture of SFA's is used, it is furthermore preferred that the mixture comprises at least one of F4H5, F4H6, F6H4, F6H6, F6H8, and F6H10, and in particular one of F4H5, F4H6, F6H6 and F6H8 ([0034]). US2013/0266652 specifically discloses non-aqueous suspension comprising an active ingredient and F6H8 ([0051] and 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-less suspension comprising tacrolimus and F6H8 because US2012/0244177 already suggests that the composition can be formulated as a suspension as an alternative to a solution (see [0064]) and specifically discloses example comprising 2.5 mg of tacrolimus dissolved in 5 mL (0.05%w/v) of a liquid vehicle consisting of F6H8 (99 wt.-%), and ethanol (1 wt.-%) which is free of water. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention to envisage the same composition comprising tacrolimus and F6H8 (99 wt.-%) which is formulated as a suspension and free of water since it has been already suggested and motivated by the prior art. Also, US2013/0266652 teaches that based on the properties of certain drug substances, in particular in terms of solubility and/or hydrolytic instability, ophthalmic suspensions remain to be an important alternative to solutions  and specifically discloses non-aqueous suspension comprising an active ingredient and F6H8 for topical administration to eye. In addition, tacrolimus was known to be prone to hydrolysis and benefit from waterless composition as evidenced by US2010/0310476 ([0420]). Thus, one of ordinary skill in the art would have been further motivated to prepare waterless suspension for tacrolimus using F6H8 for preventing from hydrolysis of tacrolimus during storage and for releasing the drug slowly over an extended period of time as taught by US2013/0266652. 

  		
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US 8,614,178 in view of US2013/0266652 and in further view of US2003/0018044 as evidenced by US2010/0310476.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘178 patent are drawn to a pharmaceutical composition (a) a therapeutically effective amount of an active ingredient selected from the group of macrolide immunosuppressants useful in the prevention or therapy of keratoconjunctivitis sicca or a symptom associated therewith such as cyclosporin A and (b) liquid vehicle comprising a 
The claims of ‘178 patent do not specifically disclose an embodiment of a suspension comprising tacrolimus and F6H8. 
US2013/0266652 teaches novel pharmaceutical compositions based on semifluorinated alkanes which are useful as carriers for a broad range of active ingredients wherein preferred active ingredients include poorly water-soluble and/or hydrolytically sensitive drug substances (abstract and [0024]). US2013/0266652 further teaches topical ophthalmic delivery, while not highly efficient in absolute terms, is still relatively effective for many small molecular drugs, and acceptable to patients in terms of convenience and while most of the eye drop formulations are aqueous solutions, the properties of certain drug substances, in particular in terms of solubility and/or hydrolytic instability, present substantial challenges for this type of formulation, so that ophthalmic suspensions remain to be an important alternative to solutions ([0012]). US2013/0266652 further teaches that the compositions formulated as suspensions are capable of releasing the drug slowly over an extended period of time ([0018]). US2013/0266652 further teaches that it may be useful to combine SFA's in order to achieve a particular target property such as a certain density or viscosity and if a mixture of SFA's is used, it is furthermore preferred that the mixture comprises at least one of F4H5, F4H6, F6H4, F6H6, F6H8, and F6H10, and in particular one of F4H5, F4H6, F6H6 and F6H8 ([0034]). US2013/0266652 specifically discloses non-aqueous suspension comprising an active ingredient and F6H8 ([0051] and Examples 4-8), which is also free of ethanol. In addition, it teaches a pharmaceutical kit comprising the composition and a container holding the composition and the composition is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a water-less suspension comprising tacrolimus and F6H8 as an alternative to the solution because of the following reasons. The claims of the patent already recites the use of F6H8 as the liquid vehicle and the composition is free of water. Also, US2013/0266652 teaches that based on the properties of certain drug substances, in particular in terms of solubility and/or hydrolytic instability, ophthalmic suspensions remain to be an important alternative to solutions  and specifically discloses non-aqueous suspension comprising an active ingredient and F6H8 for topical administration to eye. In addition, tacrolimus was known to be prone to hydrolysis and benefit from waterless composition as evidenced by US2010/0310476 ([0420]). Thus, one of ordinary skill in the art would have been motivated to prepare waterless suspension for tacrolimus using F6H8 for preventing from hydrolysis of tacrolimus during storage and for releasing the drug slowly over an extended period of time as taught by US2013/0266652.  As to the recitation of “free of ethanol”, the claim of the patent (see claims 11) recites that the concentration of ethanol is about 1wt. % or less, which encompasses 0%. Also, US2013/0266652 specifically disclose a suspension can be prepared with SFA such as F6H8 only without ethanol.  Based on this teaching, one of ordinary skill in the art would have recognized that ethanol is an optional carrier and thus when the suspension is intended formulation, the optional carrier may not be necessary and the composition could be prepared without ethanol.
Also, the claims of ‘178 patent do not specifically recite tacrolimus as macrolide immunosuppressants and do not specifically recite the use of the composition for treating intraocular inflammatory eye diseases such as uveitis, retinal inflammation, scleritis, or optic neuritis. However, both tacrolimus and cyclosporin A were taught to be macrolide immunosuppressants useful for treating inflammatory eye diseases such as uveitis, retinal inflammation, scleritis or optic neuritis as well as dry eye disease (keratoconjunctivitis sicca) as evidenced by US 2003/0018044 (abstract, [0009], [0016],  [0027], and claim 1-3). Thus, one of 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611